Citation Nr: 0513096	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-09 052	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
bilateral wrists, to include as secondary to service 
connected disabilities of the bilateral knees, bilateral 
hips, and low back.

2.  Entitlement to service connection for a disorder of the 
bilateral elbows, to include as secondary to service 
connected disabilities of the bilateral knees, bilateral 
hips, and low back.

3.  Entitlement to service connection for a disorder of the 
bilateral shoulders as secondary to service connected 
disabilities of the bilateral knees, bilateral hips, and low 
back.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to direct service connection 
for a disorder of the bilateral shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to April 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2002 by the Muskogee, 
Oklahoma, regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in November 1996 
denied entitlement to service connection for a bilateral 
shoulder disorder with arthritis.  The veteran did not appeal 
that RO decision to the Board and, consequently, the decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  A claim 
for service connection for a disorder of the bilateral 
shoulders which the veteran asserted in October 2001 was, the 
Board finds, an attempt to reopen his claim for direct 
service connection for a bilateral shoulder disorder which 
had been the subject of a prior final disallowance in 
November 1996.

The  issue of whether new and material evidence has been 
received to reopen a claim of entitlement to direct service 
connection for a disorder of the bilateral shoulders is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The veteran did not sustain an injury to his wrists or 
elbows during his active service.

3.  The veteran's service connected disabilities of the 
knees, hips, and low back did not cause or aggravate 
disorders of the wrists, elbows, or shoulders.


CONCLUSIONS OF LAW

1.  Disorders of the bilateral wrists and bilateral elbows 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Service connection for disorders of the bilateral wrists, 
bilateral elbows, and bilateral shoulders as secondary to 
service connected disabilities of the knees, hips, and low 
back is not warranted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VCAA notice letters furnished to the veteran by the RO in 
October 2001 and July 2004 informed the veteran of the 
evidence needed to substantiate the claims decided herein, of 
the evidence which VA had obtained, and of the evidence which 
he should submit in support of his claims.  The RO's July 
2004 letter notified the veteran that it was his 
responsibility to support his claims with appropriate 
evidence.  A statement of the case furnished to the veteran 
by the RO in March 2003 set forth 38 C.F.R. § 3.159, VA 
assistance in developing claims.  A supplemental statement of 
the case furnished to the veteran by the RO in August 2004 
advised the veteran of the reasons and bases for the 
continued denial of his claims.  

The RO's letters to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini II.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did, as noted above, advise him 
that it was his ultimate responsibility to support his claim 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error.  The Board also 
finds that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).

VA has also fulfilled the duty to assist pursuant to the VCAA 
with regard to the claims decided herein.  VA has obtained 
the veteran's service medical records and post-service VA and 
private treatment records which he identified.  In addition, 
VA afforded the veteran medical examinations and opinions.  
The veteran's representative has requested that the Board 
obtain an independent medical opinion on the medical issues 
in this case.  However, such opinion is not warranted by 
medical complexity or controversy of the issues in this case, 
and so the Board finds that an independent medical expert 
opinion is not necessary to decide the appeal.  See 38 C.F.R. 
§§ 3.159(c)(4), 3.328 (2004).   The veteran and his 
representative have not identified any existing evidence 
which might be relevant to the claims decided herein. 
Therefore, the Board finds that further assistance with 
regard to the claims decided herein is not necessary and the 
case is ready for appellate review.



II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  

III.  Factual Background

The veteran's service medical records are entirely 
negative for any complaints, findings, or diagnosis 
related to the veteran's wrists or elbows.  In a report 
of medical history for re-enlistment in October 1968, the 
veteran denied having or ever having had a painful or 
'trick' elbow.  At an examination for re-enlistment in 
October 1968, the veteran's upper extremities were 
evaluated as normal.  The service medical records contain 
a medical board report in March 1973 noting that the 
veteran first complained of right knee pain in August 
1972 and stated at that time that he had injured his knee 
in a fall from a telephone pole in Vietnam in 1967.  Any 
such fall in service and any treatment for an injury 
sustained in a fall in 1967 is not documented in the 
veteran's service medical records.  

A VA examination in May 1973 diagnosed disorders of the 
veteran's right knee and left knee.  The examination 
report includes the following statement: "The patient 
states in 1967 in Vietnam he fell from a telephone pole 
injuring both knees."  The veteran did not tell the VA 
examining physician that he injured his wrists or elbows 
in the alleged fall in service in 1967.

A rating decision in June 1973 granted service connection 
for disabilities of both knees.  A rating decision in 
March 1994 granted service connection for pain of the 
hips and low back as secondary to the service connected 
bilateral knee disabilities.  

At a VA joints examination in November 1996, the veteran 
indicated that he had had pain in his left shoulder for 
the past six months.  The pertinent diagnosis was history 
of symptomatic left shoulder. 

In a statement received in October 2001, the veteran 
stated, "Also, I feel that my service connected 
arthritis has now spread to my wrists, elbows, and 
shoulders."

In August 2002, the veteran's private treating physician, 
who is a specialist in internal medicine, diagnosed 
arthritis of the bilateral shoulders.  In September 2002, 
he diagnosed chronic arthritis-bursitis of the elbows.  

In a September 2002 statement, the veteran's private 
internist said:

Based on a review of [the veteran's] medical evidence, 
it is my medical opinion that his current cervical 
spine arthritis, bilateral shoulder arthritis, 
bilateral elbow arthritis and bilateral wrist arthritis 
are a direct result of his current service-connected 
arthritis of his knees, hip and low back.  

The veteran underwent a VA fee-basis examination of his 
wrists and shoulders in April 2003.  His elbows were not 
examined.  The examiner diagnosed strain of the shoulders 
and arthritis of the wrists.  He interpreted an X-ray of 
the left wrist as showing evidence of an old fracture.  
The examiner reported that the veteran gave a history of 
injuring his wrists, right more than the left, in a fall 
from a telephone pole in service in 1967 in which he 
sustained service connected knee injuries.  Based on this 
history as stated by the veteran, the examiner offered an 
opinion that the veteran's arthritis of the wrists and 
bilateral shoulder strain are related to the claimed fall 
in service.  In his examination report, the examiner did 
not state that he had reviewed the veteran's service 
medical records, the report of the VA examination in May 
1973, or any of the other evidence in the claims file.  

At a VA joints examination in April 2004, the examiner, 
who reviewed the veteran's claim file, reported as 
follows:

The veteran has arthritis of bilateral knee joints.  
This condition has no direct relationship with the 
development of arthritis of the upper extremities.  The 
veteran's bilateral knee joints have no associated 
function with any joint of the upper extremity.  
Therefore, it is my opinion that it is less likely than 
not that the veteran's bilateral knee arthritis is 
related to his bilateral shoulder, wrist, and elbow 
arthritis.  

The VA joints examiner in April 2004 noted that there is 
no documentation in the veteran's service medical records 
of any injury to or treatment of the upper extremities 
and so, in his opinion, it is less likely than not that 
the veteran's claimed fall from a telephone pole in 
service in 1967 caused any injury to his upper 
extremities.  

In July 2004, a private physician reported that an 
electromyelogram (EMG) of the veteran's upper extremities 
was consistent with carpal tunnel syndrome.

In October 2004, a fee-basis physician, who is a board-
certified specialist in occupational medicine, examined 
the veteran and reported that the veteran suffers from an 
evolving, generalized osteoarthritis of multiple joints 
and that one joint affected by such arthritis does not 
cause another joint to develop arthritis.  

IV. Analysis

A. Direct Service Connection 

The veteran has recently contended that his currently 
diagnosed disorders of the wrists and elbows are related to 
injuries in a fall from a telephone pole in service in 1967.  
The record reflects that the veteran first made this 
assertion at the VA fee-basis examination in April 2003.  The 
Board notes that there is no indication in the record that 
the veteran made this assertion to his private internist or 
anyone else prior to April 2003.  As noted above, the 
veteran's service medical records do not show that he made 
any such assertion in service or that he made any complaint 
about his upper extremities in service.  In his October 1968 
report of medical history, the veteran denied ever having a 
problem with his elbows, and when he was examined in October 
1968 his upper extremities were normal.  In his original 
claim for VA compensation in April 1973, the veteran made no 
reference to his upper extremities. Nor did he voice any 
complaint about his wrists or elbows at the VA examination in 
May 1973.  There is no evidence of record of a diagnosis of 
any disorder of the wrists or elbows earlier than 2002.  On 
this record, the Board finds that the veteran's claim first 
made in April 2003 that he injured his wrists and elbows in a 
fall in service in 1967 is not credible.  Such being the 
case, the Board finds as a fact that the veteran did not 
sustain any injury to his wrists or elbows in service.  The 
opinion of the VA fee-basis examiner in April 2003, which was 
evidently based solely on a history provided by the veteran 
which the Board has found was not accurate, is lacking in 
probative value.  A medical opinion based upon an inaccurate 
factual premise has no probative value.  See Reonal  v. 
Brown, 5 Vet. App. 458, 461 (1993).

The Board concludes that there is no credible evidence in 
support of the veteran's claims for direct service connection 
for disorders of the wrists and elbows and that the 
preponderance of the evidence is against those claims.  
Entitlement to service connection for disorders of the 
bilateral wrists and bilateral elbows on a direct basis is 
not established.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

B.  Secondary Service Connection 

The medical question of whether the veteran's current 
disorders of his shoulders, wrists, and elbows are related to 
his service connected disabilities of the knees, hips, and 
low back is the subject of two medical opinions in this case: 
by the veteran's private internist; and by the VA joints 
examiner in April 2004.  The private internist offered no 
rationale for his stated opinion that the veteran's service 
connected knee/hip/low back disabilities caused arthritis of 
the wrists, elbows, and shoulders.  The VA joints examiner 
stated that the joints of the knees have no functional 
relationship with the joints of the upper extremities and so 
it is unlikely that there is any causative relationship as is 
claimed by the veteran.  The Board notes that additional 
light on the subject for consideration was provided by the VA 
fee-basis specialist in occupational medicine in October 2004 
who explained that the veteran has an evolving, generalized 
osteoarthritis of multiple joints and that arthritis in one 
joint does not cause arthritis in another joint (that is, 
arthritis does not "spread" from joint to joint as the 
veteran evidently thought at the time of his October 2001 
statement).  

The Board finds that the scientific information about 
arthritis in general and about the veteran's arthritis in 
particular provided by the fee-basis specialist in October 
2004 is convincing evidence and, when considered along with 
the opinion of the VA joints examiner in April 2004 that 
there is no functional relationship between the veteran's 
knee joints and his upper extremity joints, is entitled to 
greater probative weight than the contrary opinion of the 
private internist for which no rationale or scientific basis 
was provided.  Therefore, the Board concludes that the 
preponderance of the credible evidence of record is against 
the veteran's secondary service connection claims, and 
entitlement to service connection for disorders of the 
wrists, elbows, and shoulders as secondary to disabilities of 
the knees, hips, and low back is not established.  See 
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).

V. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 



ORDER

Entitlement to service connection for a disorder of the 
bilateral wrists, to include as secondary to service 
connected disabilities of the bilateral knees, bilateral 
hips, and low back is denied.

Entitlement to service connection for a disorder of the 
bilateral elbows, to include as secondary to service 
connected disabilities of the bilateral knees, bilateral 
hips, and low back is denied.

Entitlement to service connection for a disorder of the 
bilateral shoulders as secondary to service connected 
disabilities of the bilateral knees, bilateral hips, and low 
back is denied.


REMAND

Upon receipt of the veteran's October 2001 statement 
concerning service connection for arthritis of the wrists, 
elbows, and shoulders, the RO treated his statement as, in 
part, a new claim of entitlement to service connection for a 
disorder of the bilateral shoulders on a direct basis rather 
than an attempt by the veteran to reopen his claim for direct 
service connection for a disorder of the shoulders which had 
been the subject of a prior final denial in November 1996, 
and the RO did not provide notice to the veteran pursuant to 
the VCAA of the evidence needed to reopen his claim.  Further 
notification is thus required under the provisions of the 
VCAA regarding the duty to notify, and this case will be 
remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:  

1. The AMC should send the veteran a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should specifically advise the veteran: 
of the nature of evidence necessary to 
reopen his claim for service connection 
for a disorder of the bilateral shoulders 
on a direct basis; what evidence, if any, 
VA will request on his behalf; and what 
evidence he is requested to provide.  The 
AMC should also request the veteran to 
submit any evidence in his possession 
that is potentially probative of his 
claim.  

2.  The AMC should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.  

3.  Then, the AMC should re-adjudicate 
the issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to direct service 
connection for a disorder of the 
bilateral shoulders based on 
consideration of the entire evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


